PER CURIAM.
In this workers’ compensation order, we affirm as to all points raised except the portion of the attorney’s fee award based on the time the claimant’s attorney spent in preparation and presentation of his claim for an attorney’s fee, which is clearly not awardable. See Osceola Petroleum Co. v. Heard, IRC Order 2-3347 (February 13, 1978). Therefore, this cause is remanded so that the deputy commissioner can accordingly reduce the attorney’s fee award.
McCORD, ERVIN and SHAW, JJ., concur.